Citation Nr: 0301800	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-17 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral otitis externa, currently evaluated as 
10 percent disabling.

2.  Entitlement to a higher (compensable) rating for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1997 and later RO rating decisions, which 
granted service connection and a noncompensable rating for 
bilateral hearing loss, effective from February 1994, and 
which denied a rating in excess of 10 percent for the 
service-connected otitis externa.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral otitis externa 
is asymptomatic.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level I in the left ear, on February 1994 and 
May 1994 VA audiological evaluations; by auditory acuity 
level II in the right ear and auditory acuity level I in the 
left ear, on a January 1998 VA audiological evaluation; and 
by auditory acuity level V in the right ear and auditory 
acuity level I in the left ear, on a July 2000 VA 
audiological evaluation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral otitis externa 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.87a, Diagnostic Code 6210, effective prior to June 
10, 1999; 4.87, Diagnostic Code 6210, effective as of June 
10, 1999.

2.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Diagnostic Code 6100, effective prior to June 10, 1999; 4.85, 
4.86(a), Diagnostic Code 6100, effective as of June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for higher ratings for bilateral otitis 
externa and bilateral hearing loss, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the bilateral otitis 
externa and bilateral hearing loss.  He and his 
representative have been provided with a Statement of the 
Case and Supplemental Statement of the Case, discussing 
pertinent evidence and laws and regulations related to the 
claims, which essentially notify them of the evidence needed 
in order for the veteran to prevail on his claims.  There is 
no identified evidence that has not been accounted for, and 
the veteran's representative has been given the opportunity 
to submit written argument.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence he 
needed to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1942 to November 
1945.

A February 1947 RO rating decision granted service connection 
for bilateral otitis externa, assigning a noncompensable 
rating effective from November 1945, and a 10 percent rating 
effective from November 1946.  This condition has remained 
rated as 10 percent disabling since then.

On VA audiological evaluation in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
40
55
80
LEFT

10
30
55
75

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.

An April 1994 VA outpatient record indicates that the veteran 
was fitted with binaural hearing aids.  

On VA audiological evaluation in May 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
35
50
75
LEFT

10
30
60
75

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.

In a November 1997 decision, the Board granted service 
connection for bilateral hearing loss.  A December 1997 RO 
rating decision implemented the November 1997 Board decision 
and assigned a zero percent evaluation for the bilateral 
hearing loss, effective from February 1994.  The RO requested 
another VA examination to determine the current severity of 
the veteran's hearing loss.

On VA audiological evaluation in January 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
50
55
80
LEFT

20
40
60
65

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.

On VA examination of the veteran's ears in January 1998, a 
history of chronic ear infections was noted.  His ears 
appeared normal externally.  The canals were clear.  He had 
just obviously washed them and so there was wet debris 
present at the left tympanic membrane.  The right tympanic 
membrane was clear with a slight area of retraction posterior 
to the ossicular bones.  Tympanic membranes appeared to be 
intact, bilaterally.  The impression was chronic bilateral 
otitis media with recurrent ear infections and no current ear 
infections.

In a July 1998 statement, the veteran asserted that without 
his hearing aids he was unable to hear voices, radio, or 
television at normal volumes.  

At a June 2000 RO hearing before a local hearing officer, the 
veteran testified to the effect that he had frequent ear 
infections related to bilateral otitis externa and that he 
needed hearing aids to hear.

On VA audiological evaluation in July 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
60
60
85
LEFT

15
45
55
75

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 94 percent in the left 
ear.

On VA examination of the veteran's ears in July 2000, he was 
wearing a hearing aid in the right ear; there was no hearing 
aid in the left ear.  There was no deformity of the external 
canal.  The tympanic membranes were normal.  The diagnoses 
were bilateral hearing loss, chronic otitis media, vertigo, 
and balance problems.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history (see 38 C.F.R. § 4.41), where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

At the time of an initial rating, separate ratings can be 
assigned for various periods of time based on the facts 
found, referred to as "staged ratings."  Fenderson v. West, 
12 Vet. App. 119 (1999).

1.  Bilateral Otitis Media

Disease of the auditory canal with swelling, dryness and 
scaliness or a serous discharge, and itching that requires 
frequent and prolonged treatment warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6210, 
effective prior to June 10, 1999.

The regulations for the evaluation of diseases of the ear 
were revised, effective as of June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

The criteria for the evaluation of otitis externa remained 
essentially unchanged by the revisions, effective June 10, 
1999.  The criteria is now located at 38 C.F.R. § 4.87, 
Diagnostic Code 6210.

An extra schedular rating under 38 C.F.R. § 3.321(b)(1) may 
be assigned when a disability presents such an exceptional or 
unusual disability picture, such as marked interference with 
employment or need for hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In this case, the evidence does not show that the 
veteran currently has otitis externa.

The reports of the veteran's VA examinations in 1998 and 2000 
are negative for manifestations of otitis externa.  Testimony 
from the veteran is to the effect that he has frequent ear 
infections, but the reports of his VA examinations indicate 
that he has no manifestations related to otitis externa.  The 
reports of those examinations, however, do show symptoms of 
bilateral otitis media or a non-service-connected disability.  
The symptoms of this non-service-connected disability may not 
be considered in the evaluation of the service-connected 
bilateral otitis externa.  See 38 C.F.R. § 4.14.

The evidence as a whole reveals that the veteran's bilateral 
otitis externa is asymptomatic.  Hence, a compensable 
evaluation for this condition is not warranted under Code 
6210, effective prior to or as of June 10, 1999.  The 
10 percent evaluation in effect for the bilateral otitis 
externa is protected from reduction under the provisions of 
38 U.S.C.A. § 110 (West 1991).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral otitis media, the 
benefit of doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability from 
bilateral defective hearing, the rating schedule establishes 
11 auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100 to 6110, effective prior 
to June 10, 1999.

As noted above, the criteria for the evaluation of diseases 
of the ear and other sense organs were revised, effective 
June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Under the revised criteria, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level, as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The Board recognizes the veteran's testimony that he uses 
hearing aids.  However, the fact that the veteran may wear 
hearing aids does not affect his rating, as the rating 
schedule makes a proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998), § 4.85(a) (2002).  

On the February 1994 VA audiological evaluation, the veteran 
had pure tone thresholds of 40, 40, 55, and 80 decibels, for 
an average of 54 decibels, at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 100 percent speech recognition 
ability; these equate to auditory level I under table VI, 
effective prior to June 10, 1999.  The pure tone thresholds 
in the left ear were 10, 30, 55, and 75 decibels, for an 
average of 43 decibels, at the same frequencies with a speech 
recognition ability of 100 percent; these equate to auditory 
level I under table VI, effective prior to June 10, 1999.  
The auditory levels of I in the right and left ears support 
the assignment of a zero percent evaluation for bilateral 
hearing loss under table VII, effective prior to June 10, 
1999.

On the May 1994 VA audiological evaluation, the veteran had 
pure tone thresholds of 40, 35, 50, and 75 decibels, for an 
average of 50 decibels, at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 100 percent speech recognition 
ability; these equate to auditory level I under table VI, 
effective prior to June 10, 1999.  The pure tone thresholds 
in the left ear were 10, 30, 60, and 75 decibels, for an 
average of 44 decibels, at the same frequencies with a speech 
recognition ability of 100 percent; these equate to auditory 
level I under table VI, effective prior to June 10, 1999.  
The auditory levels of I in the right and left ears support 
the assignment of a zero percent evaluation for bilateral 
hearing loss under table VII, effective prior to June 10, 
1999.

At the VA audiological evaluation in January 1998, the 
veteran had pure tone thresholds of 50, 50, 55, and 80 
decibels, for an average of 59 decibels, at 1,000, 2,000, 
3,000, and 4,000 hertz in the right ear with a 100 percent 
speech recognition ability; these equate to auditory level II 
under table VI, effective prior to June 10, 1999.  The pure 
tone thresholds in the left ear were 20, 40, 60, and 65 
decibels, for an average of 46 decibels, at the same 
frequencies with a speech recognition ability of 100 percent; 
these equate to auditory level I under table VI, effective 
prior to June 10, 1999.  The auditory level of II in the 
right ear and the auditory level of I in the left ear support 
the assignment of a zero percent evaluation for bilateral 
hearing loss under table VII, effective prior to June 10, 
1999.

At the VA audiological evaluation in July 2000, the veteran 
had pure tone thresholds of 60, 60, 60, and 85 decibels, for 
an average of 66 decibels, at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 94 percent speech recognition 
ability; these equate to auditory level V under table VIA, 
effective as of June 10, 1999.  The pure tone thresholds in 
the left ear were 15, 45, 55, and 75 decibels, for an average 
of 48 decibels, at the same frequencies with a speech 
recognition ability of 94 percent; these equate to auditory 
level I under table VI, effective as of June 10, 1999.  The 
auditory level of V in the right ear and an auditory level of 
I in the left ear support the assignment of a zero percent 
evaluation for bilateral hearing loss under table VII, 
effective as of June 10, 1999.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a 
compensable rating, including a "staged rating," for the 
bilateral hearing loss at any time, both prior to and from 
June 10, 1999.  Fenderson, 12 Vet. App. 119.  Thus, the claim 
is denied.

Considering all the evidence, the Board finds that a 
compensable rating is not warranted.  The evidence does not 
show that the veteran meets the criteria for a higher rating 
under the applicable code.  Moreover, the evidence shows that 
the condition has remained noncompensable at all times since 
the effective date of service connection in February 1994.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for bilateral hearing loss, the 
benefit of doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for the service-connected bilateral 
otitis externa is denied.

A compensable rating for the service-connected bilateral 
hearing loss is denied.



		
	Debbie A. Riffe
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

